This case presents a very unusual situation. The plaintiff in error, who was the plaintiff below, brought suit in the district court in and for Muskogee county, Okla., against the defendants in error, who were defendants below, asking for the cancellation of certain instruments, and for money judgment against the defendants by reason of money and property alleged to have been obtained by the defendants from the plaintiff through fraud, duress, and undue influence.
The material facts briefly stated are: That the plaintiff was a Creek freedman under the age of 21, who came into a fortune by reason of oil being discovered on his allotment.
Carter W. Wesley, Jasper A. Atkins, and Charles A. Chandler, negro lawyers, having offices at Muskogee, were the attorneys and confidential advisers of the plaintiff. Leonard D. Ingram, in whom he trusted implicitly. Several months before he had reached his majority, these attorneys prevailed upon him to tour Europe with the defendant, Carter Wesley; and they told him this would protect him, and get him out of the way of white grafters, until he became of age.
The trip was so timed that, on their return to America, they reached New York a few days prior to July 30, 1924, the date upon which the plaintiff would become 21 years of age, and were there met by one Phillip Lewis, a negro. And Wesley and Lewis then took the plaintiff from New York to Cleveland. Ohio, and there, on his 21st birthday, had him to sign a trust agreement, making Lewis his trustee and with power or attorney to control, manage, and handle his property for a long term of years; and, under this arrangement, without going into details, Wesley 
Adkins effectively grafted this simple-minded Creek freedman, and then left Oklahoma and moved to Houston, Tex.
On February 6, 1928, Ingram filed a suit in the District Court of the United States for the Southern District of Texas, Houston Division, and was represented in that suit by B. Talliaferro and Shelby Fitz, as attorneys. And on the next day, or February 7, 1928, he filed the case at bar in the district court of the state of Oklahoma, at Muskogee, and was represented in this suit by Charles A. Chandler and Elliott D. Turnage.
The petitions in these two suits set out in detail, and at length, the fraud, duress, and undue influence alleged. They are very similar, and each prays for the same relief, and are between the same parties.
There were a number of dilatory pleadings filed in the district court at Muskogee. And in the meantime the case was tried on its merits in the United States District Court in Texas; and, on July 24, 1928, or in less than six months after the case was filed, the United States District Judge filed his decision, and held that the plaintiff's suit to recover what he had lost at the hands of these negro attorneys was wholly wanting in equity and dismissed it, with costs. That judgment became final; it determined the issue and closed the case. It stripped every other court of the right to try that issue upon its merits. And the only thing the district court at Muskogee could do was to sustain the plea of res adjudicata.
The judgment is affirmed.
The Supreme Court acknowledges the aid of Attorneys Rutherford Brett, Stephen A. George, and J.E. Williams in the preparation of this opinion. These attorneys constituted an advisory committee selected by the State Bar, appointed by the Judicial Council, and approved by the Supreme Court. After the analysis of law and facts was prepared by Mr. Brett and approved by Mr. George and Mr. Williams, the cause was assigned to a Justice of this court for examination and report to the court. Thereafter, upon consideration, this opinion was adopted. *Page 249